Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to claims filed on December 1, 2021. Claims 1-24, 27, 35 and 43 have been canceled. Claims 25, 26, 28-34, 36-42 and 44-48 are presented for examination.
	Amendment to the abstract filed on December 1, 2021 has been considered and entered. 

Claim Objections
Claims 42 and 44-48 are objected to because of the following informalities: The preamble recites “The one or more computer-readable storage media of claim…”. To be consistent with base claim 41, it is recommended to amend the preamble to read “The one or more non-transitory machine-readable storage media of claim…”.  Appropriate corrections are required where applicable.

Response to Argument(s)
	Applicant's argument(s) filed on December 1, 2021 have been fully considered but they are not persuasive. Therefore, rejection is maintained.
In the remarks, the Applicant argues in substance that:
	Van fails to disclose that the tag is associated with multiple sources as recited in claim 25. 
In response to argument(s):
Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. The instant application disclosure describes a network switch as “a computing networking device that is generally used to connect multiple source devices on a computer network using packet switching to receive, process, and forward data to one or more destination devices” (see original disclosure, Paragraph [0001]). According to said description, a network switch is capable to receiving data packets from multiple sources. On the other hand, Van discloses a network node is a switch (Paragraph [0028]).  In further details, Van discloses 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25, 26, 28, 32-34, 36, 40-42, 44 and 48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van De Velde et al “Van”, US-PGPub. No.  20180343137.
As per claims 25, 33 and 41, Van teaches a network switch, a method for sharing packet replication resources by the network switch and one or more non-transitory machine-readable storage media (Paragraph(s) [0028]) comprising: 
circuitry to identify an entity associated with a received data packet (Paragraph(s) [0026]) and determine a tag associated with the entity (Fig. 4, element 700, Paragraph(s) [0078]; identifying a tag of an incoming data packet); and 
second circuitry to determine a packet replication configuration associated with the tag, and perform one or more per-port forwarding actions based on the packet replication configuration  (Paragraph(s) [0035],  [0040], [0044-0047]; a tag identifying unit, adapted to identify a tag of an incoming data packet as a replicate tag; a tag look-up module, adapted to retrieve from a tag table a number of replications and destinations for the replicate tag, a replicating engine, configured to replicate the incoming data packet according to the number of replications, thereby generating replicated data packets. Van further discloses in Paragraph [0075] the tag look-up module 20 retrieves for the replicate tag 102 a number of replications 201 and destinations 202 from a tag table 210 stored in a database 60 of the network 1),
 wherein the packet replication configuration includes one or more destination ports and a number of copies to be replicated to be sent out of at least one destination port  (Paragraph(s) [0019],  [0074], [0078]; the incoming data packet 100 is then replicated according to the number of replications 201, thereby generating replicated data packets 300 in step 702. Finally, in step 703, the replicated data packets 300 are forwarded to the destinations 202. In further details, Van discloses in Paragraph [0040] a new replicate tag is encapsulated in each replicated data packet) and wherein the tag is associated with multiple source entities (Paragraph(s) [0061], [0082]).
As per claim 26, Van teaches the network switch of claim 25, wherein to identify the entity associated with the data packet comprises to determine an entity associated with the data packet based on at least one of packet content, a device that is forwarding the data packet, and one or more destination compute devices that the data packet is to be forwarded to (Paragraph(s) [0026], [0074], [0078]).
As per claim 28, Van teaches the network switch of claim 25, wherein to determine a tag associated with the entity comprises to determine whether the entity associated with the data packet 
As per claim 32, Van teaches the network switch of claim 25, wherein the second circuitry is further to: 
determine, prior to a receipt of the data packet, whether to update an existing entity (Paragraph(s) [0026], [0076]); 
determine, in response to a determination of the existing entity to be updated, a tag associated with the existing entity (Paragraph(s) [0082]); and 
update a packet replication configuration associated with the tag associated with the existing entity (Paragraph(s) [0026], [0061]).	
Claims 34 and 42 are rejected under the same rationale as claim 26.
Claims 36 and 44 are rejected under the same rationale as claim 28.
Claims 40 and 48 are rejected under the same rationale as claim 32.

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. An explanation of the distinct features cited on said claims will be provided once the instant application is due for issue. Additionally, since claims 30 and 31 depend on claim 29, said claims are objected to. Furthermore, the set of claims 37-39 and 45-47 are also objected to since said claims recite similar features as claims 29-31. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454